EXHIBIT 10.13

 

 

DATED

 

June 24, 2004

 

 

BURDALE FINANCIAL LIMITED

 

and

 

VIEWSONIC EUROPE LIMITED

 

and

 

FURNESS LOGISTICS B.V.

 

 

--------------------------------------------------------------------------------

 

THIRD PARTY PLEDGEHOLDER AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Nabarro Nathanson

Lacon House

Theobald’s Road

London  WC1X 8RW

 

Tel:  020 7524 6000

 

--------------------------------------------------------------------------------


 

THIRD PARTY PLEDGEHOLDER AGREEMENT

 

DATE JUNE 24, 2004

 

PARTIES

 

(1)                        BURDALE FINANCIAL LIMITED a company incorporated and
existing under laws of England, having its registered office at 53 Queen Anne
Street, London W1G 9HP (registered in England and Wales under number 2656007),
represented for the purposes hereof by Nigel Hogg (the “Pledgee”);

 

(2)                        VIEWSONIC EUROPE LIMITED (Company registration number
03131161) a company incorporated and existing under the laws of England, having
its registered office at ViewSonic House, Fleming Way, Crawley West Sussex RH10
9GA represented for the purposes hereof by Christopher M. Franey (the
“Pledgor”); and

 

(3)                        FURNESS LOGISTICS MOERDIJK B.V. a company
incorporated and existing under the laws of the Netherlands, having its
registered office at Trade boulevard 4, Havennummer 528, 4761, Moerdijk
represented for the purposes hereof by Piet Mulders (the “Third Party
Pledgeholder”).

 

The Pledgee, the Pledgor and the Third Party Pledgeholder are hereinafter
collectively referred to as the “Parties” and individually as a “Party”.

 

RECITALS

 

(A)                    Pursuant to a facility agreement dated as of 24 June 2004
the Pledgee has agreed to make available to the Pledgor financial facilities up
to twenty million US dollars ($20,000,000) as may be further amended,
supplemented or restated form time to time (the “Facility Agreement”).

 

(B)                      Pursuant to a Pledge Agreement dated 24 June 2004 (the
“Pledge Agreement”), the Pledgor has pledged to the Pledgee its trading stock
and other moveable assets located in the Netherlands, including computer
monitors and all other inventory (the “Goods”),  thus creating a first ranking
non-possessory right of pledge on the Goods.

 

(C)                      The Pledgor is the owner of Goods stored at warehouses,
operated by the Third Party Pledge holder The Parties are entering into this
third party pledgeholder agreement in order to convert the non-possessory right
of pledge created under the Pledge Agreement into a possessory right of pledge
with respect to the Goods located from time to time at the Warehouses.

 

6

--------------------------------------------------------------------------------


 

IT IS AGREED AS FOLLOWS:

 


1.                            DEFINITIONS AND INTERPRETATION


 


1.1                                          UNLESS OTHERWISE DEFINED HEREIN
CAPITALISED TERMS USED IN THIS AGREEMENT, INCLUDING THE RECITALS HERETO, SHALL
HAVE THE MEANING GIVEN THERETO IN THE PLEDGE AGREEMENT.


 


1.2                                          IN THIS AGREEMENT, THE TERMS USED
WILL HAVE THE FOLLOWING MEANING, UNLESS THEY ARE EXPRESSLY OTHERWISE DEFINED AND
THE HEADINGS SHALL NOT AFFECT ITS INTERPRETATION:


 

“Additionally Pledged Products”

 

means all the products belonging to the Pledgor and stored at the Warehouses
substituting, replacing or complementing the Initially Pledged Products;

 

“Agreement”

 

means this agreement, as may be amended, modified and/or restated from time to
time;

 

“Business Day”

 

means any day not being a Saturday, Sunday or Bank holiday when banks are open
for business in London and the Netherlands;

 

“Event of Default”

 

means any of the events specified in clause 22 of the Facility Agreement;

 

“Initially Pledged Products”

 

means all the products of the Pledgor now stored at the Warehouses;

 

“Obligors”

 

means the Facility Companies and the Guarantors, as each such term is defined by
the Facility Agreement;

 

“Pledged Products”

 

means both the Initially Pledged Products and the Additionally Pledged Products;

 

“Warehouses”

 

means the warehouses operated by the Third Party Pledgeholder, located at:

 

(i)  Tradeboulevard 4, Havennummer 528, 4761 RL Moerdijk; and

 

(ii)  other premises of the Third Party Pledgeholder located at Moerdijk;

 

7

--------------------------------------------------------------------------------


 

“Secured Indebtedness”

 

means at any time all present and future obligations and liabilities, whether
actual or contingent and whether owed jointly or severally or in any other
capacity whatsoever, of each Obligor to the Pledgee.

 


1.3                                          REFERENCES TO PARTIES DO INCLUDE
THEIR SUCCESSORS AND ASSIGNS.


 


2.                            APPOINTMENT OF A THIRD PARTY PLEDGEHOLDER


 


2.1                                          THE PLEDGOR AND THE PLEDGEE HEREBY
AGREE THAT AS OF THE SIGNING OF THIS AGREEMENT THE PLEDGED PRODUCTS SHALL BE
HELD BY THE THIRD PARTY PLEDGEHOLDER AS THIRD PARTY EXERCISING CONTROL
(FEITELIJKE MACHT) OVER THE PLEDGED PRODUCTS WITHIN THE MEANING OF ARTICLE 3:236
PARAGRAPH 1 OF THE DUTCH CIVIL CODE. THE THIRD PARTY PLEDGEHOLDER HEREBY AGREES
TO SO HOLD THE PLEDGED PRODUCTS AND AGREES IN PARTICULAR THAT IT SHALL NOT
RELEASE OR DELIVER ANY OF THE PLEDGED PRODUCTS:


 

(A)                        TO THE PLEDGOR, OR TO ANY OTHER PERSON, EXCEPT WITH
THE AUTHORISATION OF THE PLEDGEE;

 

(B)                       TO THE PLEDGEE, EXCEPT AS PURSUANT TO SUB CLAUSES 2.4
AND 3.4.

 


2.2                                          THE PLEDGEE HEREBY AUTHORISES THE
PLEDGOR TO DISPOSE OF THE PLEDGED PRODUCTS IN ITS ORDINARY COURSE OF BUSINESS AS
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND PROVIDED THAT THE REMOVAL OF THE
PRODUCTS FROM THE WAREHOUSES IS PHYSICALLY CARRIED OUT BY THE THIRD PARTY
PLEDGEHOLDER.


 


2.3                                          THE PROVISIONS OF THIS AGREEMENT
SHALL CEASE TO APPLY TO AND THE PLEDGEE HEREBY WAIVES, RENOUNCES AND
RELINQUISHES ITS SECURITY RIGHTS GRANTED BY THIS AGREEMENT IN RESPECT OF SUCH
PLEDGED PRODUCTS SOLD AND DELIVERED TO A THIRD PARTY IN CONFORMITY WITH THESE
PROVISIONS.


 


2.4                                          THE PLEDGEE MAY WITHDRAW THE
AUTHORISATION UNDER 2.2 AT ANY TIME BY GIVING WRITTEN NOTICE TO THE PLEDGOR AND
THE THIRD PARTY PLEDGEHOLDER. THE THIRD PARTY PLEDGEHOLDER UNDERTAKES NOT TO
REMOVE ANY PLEDGED PRODUCT AFTER IT RECEIVES SUCH WRITTEN NOTICE FROM THE
PLEDGEE.


 


2.5                                          FOR THE AVOIDANCE OF DOUBT, IF AND
TO THE EXTENT THAT THIS AGREEMENT AND THE MECHANISMS SET OUT IN THE PLEDGE
AGREEMENT FAIL TO CREATE A VALID RIGHT OF POSSESSORY PLEDGE ON THE PLEDGED
PRODUCTS ON BEHALF OF THE PLEDGEE, THE PLEDGED PRODUCTS WILL STILL BE SUBJECT TO
THE NON-POSSESSORY RIGHT OF PLEDGE, WHICH RIGHT OF PLEDGE WILL BE SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLEDGE AGREEMENT.


 


3.                            UNDERTAKINGS

 


3.1                                          THE THIRD PARTY PLEDGEHOLDER
UNDERTAKES TO RELEASE, RETURN OR DELIVER ALL OF THE PLEDGED PRODUCTS TO THE
PLEDGEE OR ITS DESIGNEE AFTER RECEIPT OF THE WRITTEN NOTICE REFERRED TO IN
CLAUSE 2.4.


 


3.2                                          THE THIRD PARTY PLEDGEHOLDER
UNDERTAKES TO SEGREGATE THE PLEDGED PRODUCTS KEPT IN THE WAREHOUSES IN A WAY
WHICH SHALL AVOID ANY CONFUSION WITH SIMILAR THIRD PARTY PRODUCTS STORED IN THE
WAREHOUSES AND TO COMPLY WITH ANY REASONABLE INSTRUCTION OF THE PLEDGEE TO
INDICATE THAT THE PLEDGED PRODUCTS ARE PLEDGED IN FAVOUR OF THE PLEDGOR.

 

8

--------------------------------------------------------------------------------


 


3.3                                          THE THIRD PARTY PLEDGEHOLDER
CONFIRMS AND AGREES WITH THE PLEDGOR AND THE PLEDGEE THAT:


 


3.3.1                                                    IT IS NOT THE
BENEFICIARY OF ANY LIEN, CLAIM OR OPTION OVER THE PLEDGED PRODUCTS AND DOES NOT
HOLD ANY OTHER INTEREST IN THE PLEDGED PRODUCTS;


 


3.3.2                                                    IT WILL NOT CREATE ANY
LIEN NOR ACQUIRE ANY INTEREST IN SUCH PLEDGED PRODUCTS AND THAT IT AGREES NOT TO
LEVY OR DISTRAIN ON THE PLEDGED PRODUCTS OR TO ASSERT ANY CLAIM AGAINST THE
PLEDGE PRODUCTS OR PART OF IT,; AND


 


3.3.3                                                    AT THE DATE OF THIS
AGREEMENT, IT HAS NO OUTSTANDING CLAIM AGAINST THE PLEDGOR.


 


3.4                                          THE THIRD PARTY PLEDGEHOLDER
UNDERTAKES TO RELEASE THE PLEDGED PRODUCTS ON FIRST REQUEST OF THE PLEDGEE TO
THE BAILIFF ACTING FOR THE ACCOUNT OF THE PLEDGEE, UPON NOTIFICATION BY THE
LATTER OF A JUDGMENT OF FORECLOSURE OF THE PLEDGE GIVEN ACCORDING TO THE
APPLICABLE LAW WHICH HAS BECOME (PROVISIONALLY) ENFORCEABLE NOTWITHSTANDING
OPPOSITION OR APPEAL. SUCH RELEASE SHALL HOWEVER NOT EXCEED THE AMOUNT OF THE
SECURED INDEBTEDNESS.  THE COSTS OF SUCH RELEASE, IF ANY, SHALL BE BORNE BY THE
PLEDGOR.


 


3.5                                          THE THIRD PARTY PLEDGEHOLDER
UNDERTAKES NOT TO STORE THE PLEDGED PRODUCTS IN ANOTHER LOCATION THAN THE
WAREHOUSES.


 


4.                            OBLIGATIONS OF THE PLEDGEE


 


4.1                                          IN CASE OF FORECLOSURE OF THE
PLEDGE, THE PLEDGEE UNDERTAKES:


 


4.1.1                                                    TO PAY TO THE THIRD
PARTY PLEDGEHOLDER ALL FEES DUE BY THE PLEDGOR UNDER THE LAST INVOICE IN
PROGRESS, PROVIDED THAT IT IS SUBROGATED IN THE RIGHTS OF THE THIRD PARTY
PLEDGEHOLDER VIS-À-VIS THE PLEDGOR; AND


 


4.1.2                                                    TO PAY FOR THE SERVICES
RENDERED BY THE THIRD PARTY PLEDGEHOLDER, AT THE TARIFF AGREED BETWEEN THE
PLEDGOR AND THE THIRD PARTY PLEDGEHOLDER, FOR AS LONG AS THESE SERVICES WILL BE
REQUIRED BY IT, PROVIDED THAT IT IS SUBROGATED IN THE RIGHTS OF THE THIRD PARTY
PLEDGE HOLDER VIS-À-VIS THE PLEDGOR.


 


4.2                                          THE PLEDGEE UNDERTAKES TO PROMPTLY
NOTIFY THE THIRD PARTY PLEDGEHOLDER OF THE RELEASE OF THE PLEDGE IF THE SECURITY
CREATED BY THE PLEDGE AGREEMENT IS DISCHARGED.


 


4.3                                          IF ANY STORAGE FEES OR ASSOCIATED
COSTS ARE NOT PAID TO THE THIRD PARTY PLEDGEHOLDER IN RESPECT OF SERVICES
PROVIDED TO THE PLEDGOR, THE THIRD PARTY PLEDGEHOLDER SHALL HAVE AND MAY
EXERCISE A FIRST PRIORITY LIEN OVER THE GOODS TO RECOVER SUCH FEES AND COSTS.


 


5.                            WAIVERS

 

The rights of the Pledgee under this Agreement (whether arising pursuant hereto
or under the general law) shall not be capable of being waived or varied
otherwise than by an express waiver or variation in writing; and in particular
any failure to exercise, or any delay in exercising, any of such rights shall
not operate, as a waiver or variation of that or any other such right; any
defective or partial exercise of any of such rights shall not preclude any other
or further exercise of that or any other such right; and no act or course of
conduct or negotiation on its

 

9

--------------------------------------------------------------------------------


 

part, or on its behalf, shall in any way preclude it from exercising any such
right or constitute a suspension or any variation of any such right.

 


6.                            MISCELLANEOUS

 


6.1                                          ANY PROVISION OF THIS AGREEMENT
WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS THEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


6.2                                          IN CASE ANYONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHOULD BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, IN WHOLE OR IN PART, UNDER ANY ENACTMENT OR RULE
OF LAW, SUCH TERM OR PROVISION OR PART SHALL TO THAT EXTENT BE DEEMED NOT TO
FORM PART OF THIS AGREEMENT AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED.


 

In such case the Parties shall negotiate in good faith in order to replace such
term or provision by another term or provision with a similar effect, to the
extent permitted by applicable law.

 


6.3                                          NO VARIATION OF THIS AGREEMENT
SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY OR ON BEHALF OF EACH OF THE
PARTIES.


 


7.                            COSTS AND EXPENSES

 


7.1                                          ALL COSTS AND EXPENSES INCURRED BY
THE PLEDGEE PURSUANT TO THIS AGREEMENT SHALL BE BORNE BY THE PLEDGOR.


 


8.                            TERMINATION

 


8.1                                          THE PARTIES AGREE THAT THIS
AGREEMENT WILL TERMINATE UPON THE TERMINATION OF BOTH THE NON-POSSESSORY RIGHT
OF PLEDGE PURSUANT TO THE PLEDGE AGREEMENT AND THE POSSESSORY RIGHT OF PLEDGE
PURSUANT TO THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


9.                            NOTICES

 


9.1                                          ANY NOTICE OR OTHER COMMUNICATION
REQUIRING TO BE GIVEN OR SERVED UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL
BE IN WRITING AND SHALL BE SUFFICIENTLY GIVEN OR SERVED IF DELIVERED OR SENT:


 

In case of the Pledgee:

 

BURDALE FINANCIAL LIMITED

53 Queen Anne Street

London

W1G 9HP

England

 

Fax: 0044 20 7935 4445

 

For the attention of the Company Secretary

 

 

In case of the Pledgor:

 

VIEWSONIC EUROPE LIMITED

 

ViewSonic House

 

Fleming Way, Crawley

 

West Sussex

 

RH10 9GA

 

Fax: 0044 1293 643 915

 

For the attention of the European Legal Counsel

 

 

In case of the Third Party Pledgeholder:

Tradeboulevard 4

Havennummer 528

4761 RL Moerdijk

 

Fax:

 

For the attention of: Piet Mulders

 


9.2                                          ANY SUCH NOTICE OR OTHER
COMMUNICATION SHALL BE DELIVERED BY HAND OR SENT BY COURIER, FAX OR PREPAID
FIRST CLASS POST.  IF SENT BY COURIER OR FAX SUCH NOTICE OR COMMUNICATION SHALL
CONCLUSIVELY BE DEEMED TO HAVE BEEN GIVEN OR SERVED AT THE TIME OF DISPATCH.  IF
SENT BY POST SUCH NOTICE OR COMMUNICATION SHALL CONCLUSIVELY BE DEEMED TO HAVE
BEEN RECEIVED TWO BUSINESS DAYS FROM THE TIME OF POSTING.

 

11

--------------------------------------------------------------------------------


 


10.                     GOVERNING LAW AND SUBMISSION TO JURISDICTION

 


10.1                                    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE NETHERLANDS.


 


10.2                                    IN CASE OF DISPUTE WHICH MAY ARISE OUT
OF OR IN CONNECTION WITH THIS AGREEMENT, THE COURTS OF AMSTERDAM, THE
NETHERLANDS, SHALL HAVE EXCLUSIVE JURISDICTION.


 

IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
the date the first above written.

 

Signed on behalf of BURDALE FINANCIAL

)

LIMITED in the presence of:

)

 

 

Witness:

/s/ Nigel B. Hogg

 

 

Name: Nigel B. Hogg

 

Address: 53 Queen Anne Street

 

London

 

W1G 9HP, England

 

Occupation: Director

 

12

--------------------------------------------------------------------------------


 

Signed on behalf of VIEWSONIC EUROPE

)

LIMITED in the presence of:

)

 

 

Witness:

/s/ Christoper Franey

 

 

Name: Christopher Franey

 

Address: ViewSonic House

 

Fleming Way, Crawley

 

West Sussex, RH10 9GA

 

Occupation: President

 

 

Signed on behalf of FURNESS LOGISTICS

)

MOERDIJK B.V.  

)

in the presence of:

)

 

 

Witness:

/s/ Piet Mulders

 

 

Name: Piet Mulders

 

Address: Tradeboulevard 4

 

Havennummer 528

 

4761 RL Moerdijk

 

Occupation: Operations Manager

 

13

--------------------------------------------------------------------------------